                Case 7:19-cr-00271-CS Document 57 Filed 04/02/20 Page 1 of 1

                                      TANNER & ORTEGA, L.L.P.
                                             ATTORNEYS AT LAW
                                           WWW.TANNERORTEGA.COM
                                              HOWARD E. TANNER*
                                               HUGO G. ORTEGA
                                           *MEMBEROFN.Y.,NJ.ANDD.C.BAR


NEW YORK CITY 01''FICE                                                                       WIIlTE PLAINS OFFICE
299 BROA DWAY                                                                                      175 MAIN STREET
SUITE 1700                                                                                                 SUITE 800
NEW YORK, NY 10007                                                                           WHITE PLAINS, NY 10601
OFFICE: (212) 962-1333                                                                         OFFICE: (914) 358-5998
FAX: (212) 962-1778                                                                               FAX: (914) 761-0995
                                                                         April 2, 2020

      Honorable Cathy Seibel
      United States District Court Judge
      United States District Courthouse
      Southern District of New York
      300 Quarropas Street
      White Plains, NY 10601
       BY ECF
                             Re:    USA v. Abigail Baez, 19 Cr. 271(CS)
                                    Request for Adjournment of Sentence

      Dear Judge Seibel:
              I am assigned to represent Ms. Baez pursuant to CJA. On March 13, 2019
       the defendant pled guilty and sentence is scheduled for June 1, 2020. I in need of
       additional time for scheduling the Probation PSR interview and to prepare my
       defense sentencing submission.

            I therefore write to request an adjournment of sentence to a date in
      September that is convenient to the Court. AUSA Sam Rayond informs me that
      the Government has no objection to this application.

                Thank you, Your Honor, for your consideration of this matter.
                                                                         Very truly yours,




       cc: AUSA Sam Raymond (By ECF)
